Exhibit 4.8


REGISTRATION RIGHTS AGREEMENT


          REGISTRATION RIGHTS AGREEMENT, dated as of January 9, 2003 among
Nortek Holdings, Inc., a Delaware corporation (the “Company"), Nortek Inc., a
Delaware corporation ("Nortek"), Kelso Investment Associates VI, L.P., a
Delaware limited partnership ("KIA VI"), Kelso Nortek Investors, LLC, a Delaware
limited liability company (“Kelso Nortek Investors”), KEP VI, LLC, a Delaware
limited liability company ("KEP VI", and, together with KIA VI and Kelso Nortek
Investors, the “Kelso Parties"), the Third Party Investors (as defined in the
Stockholders Agreement (as defined below)), and those employees of the Company
or its subsidiaries listed on Schedule 1 hereto (collectively, the “Management
Stockholders"). The Kelso Parties, the Third Party Investors and the Management
Stockholder are hereinafter referred to collectively as the “Stockholders.”
Capitalized terms used herein without definition are defined in Section 10.


          WHEREAS, the Stockholders have purchased or, simultaneously with the
execution of this Agreement, are purchasing shares of Company Stock;


          WHEREAS, concurrently with the execution of this Agreement, the
Company, the Kelso Parties, the Management Stockholders and the Third Party
Investors are entering into a stockholders agreement to which this Agreement is
attached as Exhibit A thereto (the “Stockholders Agreement"); and


          WHEREAS, the parties hereto wish to set forth certain rights and
obligations with respect to the registration of the shares of Common Stock under
the Securities Act.


          NOW, THEREFORE, in consideration of the mutual covenants and
obligations set forth in this Agreement, the parties hereto agree as follows:


          1.Registrations Upon Request.


          1.1Requests by the Kelso Parties.


          (a) At any time, the Kelso Parties, on behalf of the Kelso Group (as
defined in the Stockholders Agreement), shall have the right to make up to six
(6) separate requests that the Company effect the registration (which may at the
option of the Kelso Parties be effected as a “shelf registration”) under the
Securities Act of the offer and sale of all or a portion of the Registrable
Securities owned by members of the Kelso Group, each such request to specify the
intended method or methods of disposition thereof; provided, however, that the
Company shall not be required to effect a registration relating to an
underwritten offering pursuant to this Section 1.1 until a period of 120 days
shall have elapsed from the effective date of the most recent registration
relating to an underwritten offering. A request made by the Kelso Parties shall
not be counted for purposes of the request limitations set forth above: (a)if
the Kelso Parties, on behalf of the Kelso Group, determine in their good faith
judgment to withdraw the proposed registration of the offer and sale of any
Registrable Securities requested to be registered pursuant to this Section 1.1
due to marketing or regulatory reasons; (b) the registration statement relating
to any such request is not declared effective within 90 days of the date such
registration statement is first filed with the Commission; (c) if, within 180
days after the registration relating to any such request has become effective,
such registration is interfered with by any stop order, injunction or other
order or requirement of the Commission or other governmental agency or court for
any reason and the Company fails to have such stop order, injunction or other
order or requirement removed, withdrawn or resolved to the reasonable
satisfaction of the Kelso Parties within 30days after the occurrence of any such
interference; (d)if more than 10% of the Registrable Securities requested by the
Kelso Parties to be included in the registration are not so included pursuant to
Section 1.5; or (e)the conditions to closing specified in the underwriting
agreement or purchase agreement entered into in connection with the registration
relating to any such request are not satisfied (other than as a result of a
default or breach thereunder by the Kelso Group). Upon any such request, the
Company will promptly, but in any event within 15 days of such request, give
written notice of such request to all holders of Registrable Securities and
thereupon the Company will, subject to Section 1.5, use its best efforts to
effect the prompt registration under the Securities Act of:


 

          (i) the offer and sale of the Registrable Securities which the Company
has been so requested to register by the Kelso Parties on behalf of the Kelso
Group; and


 

          (ii) the offer and sale of all other Registrable Securities which the
Company has been requested to register by the holders thereof by written request
given to the Company by such holders within 15 days after the giving of such
written notice by the Company to such holders,


all to the extent required to permit the disposition of the Registrable
Securities so to be registered in accordance with the intended method or methods
of disposition of the Kelso Group.


          (b) Notwithstanding the foregoing, if the Company shall at any time
furnish to each proposed seller of Registrable Securities a certificate signed
by the President of the Company stating that the Company has pending or in
process a material transaction (including a financing transaction), the
disclosure of which would, in the good faith judgment of the Board, materially
and adversely affect the Company, the Company may defer the filing (but not the
preparation) of a registration statement to be filed pursuant to this Section
1.1 for up to 60 days (but the Company shall use its best efforts to complete
the transaction and file the registration statement as soon as possible).


          1.2Request by Richard L. Bready.


          (a) Following the later of (i) such time as Richard L. Bready (“RLB”)
ceases to be CEO (as defined in the Stockholders Agreement) and (ii) the one
year anniversary of an IPO (as defined in the Stockholders Agreement), RLB shall
have the right to make two requests that the Company effect the registration
under the Securities Act of the offer and sale of all or a portion of the
Registrable Securities owned by him, such request to specify the intended method
or methods of disposition thereof; provided, however, that the Company shall not
be required to effect a registration relating to an underwritten offering
pursuant to this Section 1.2 until a period of 120 days shall have elapsed from
the effective date of the most recent registration relating to an underwritten
offering;provided, further, that the RLB shall not be entitled to have such
registration effected by means of a “shelf” registration unless the
effectiveness of such “shelf” registration is limited in duration to 180 days;
provided further, that, at any time when the fair market value of the Common
Stock and all options held by RLB in the aggregate falls below $20 million (such
fair market value to be based on the average of the closing prices of the Common
Stock on any exchange on which the Common Stock is listed or on NASDAQ for the
10 trading days preceding any date of determination and to take into account the
exercise price of options), RLB shall not have the right to request the
registration of the offer and sale of such Registrable Securities if such
registration is not required under the Securities Act to permit the immediate
disposition of all such shares on any exchange on which the Common Stock is
listed or on NASDAQ. A request made by RLB shall not be counted for purposes of
the request limitation set forth above: (a) if RLB determines in his good faith
judgment to withdraw the proposed registration of the offer and sale of any
Registrable Securities requested to be registered pursuant to this Section 1.2
due to marketing or regulatory reasons; (b) the registration statement relating
to any such request is not declared effective within 90 days of the date such
registration statement is first filed with the Commission; (c) if, within 180
days after the registration relating to any such request has become effective,
such registration is interfered with by any stop order, injunction or other
order or requirement of the Commission or other governmental agency or court for
any reason and the Company fails to have such stop order, injunction or other
order or requirement removed, withdrawn or resolved to RLB’s reasonable
satisfaction within 30 days after the occurrence of any such interference; (d)
the conditions to closing specified in the underwriting agreement or purchase
agreement entered into in connection with the registration relating to any such
request are not satisfied (other than as a result of a default or breach
thereunder by RLB); or (e) if more than 10% of the Registrable Securities
requested by RLB to be included in the registration are not so included pursuant
to Section 1.5. Upon any such request, the Company will promptly, but in any
event within 15 days of such request, give written notice of such request to all
holders of Registrable Securities and thereupon the Company will, subject to
Section 1.5, use its best efforts to effect the prompt registration under the
Securities Act of:


 

          (i) the offer and sale of the Registrable Securities which the Company
has been so requested to register by RLB, and


 

          (ii) the offer and sale of all other Registrable Securities which the
Company has been requested to register by the holders thereof by written request
given to the Company by such holders within 15 days after the giving of such
written notice by the Company to such holders,


all to the extent required to permit the disposition of the Registrable
Securities so to be registered in accordance with the intended method or methods
of disposition of RLB;provided, however, that RLB shall not be entitled to have
such registration effected by means of a “shelf” registration unless the
effectiveness of such “shelf” registration is limited in duration to 180 days.


          (b) Notwithstanding the foregoing, if the Company shall at any time
furnish to each proposed seller of Registrable Securities a certificate signed
by the President of the Company stating that the Company has pending or in
process a material transaction (including a financing transaction), the
disclosure of which would, in the good faith judgment of the Board, materially
and adversely affect the Company, the Company may defer the filing (but not the
preparation) of a registration statement to be filed pursuant to this Section
1.2 for up to 60 days (but the Company shall use its best efforts to complete
the transaction and file the registration statement as soon as possible).


          (c) Any rights exercisable by the Management Stockholders under this
Agreement shall be exercisable solely by a majority in interest of the
Management Stockholders; provided,however, that so long as RLB is CEO, any
rights exercisable by Management Stockholders shall be exercisable solely by RLB
on their behalf, unless the Company consents otherwise. The Company shall be
entitled to deal exclusively with the party or parties having the right to act
on behalf of the Management Stockholders at any given time and to rely on such
party’s or parties’ consent, waiver or other action as the consent, waiver or
other action of all of the Management Stockholders.


          1.3Registration Statement Form. A registration requested pursuant to
Sections 1.1 or 1.2 shall be effected by the filing of a registration statement
on a form determined by the Company; provided that S-1 type information may be
included therein if the managing underwriter states in writing that it believes
that it would be beneficial for the marketing of the offering.


          1.4Expenses. The Company will pay all Registration Expenses in
connection with any registration requested under Section 1.1 or 1.2, including
the reasonable fees and expenses of one counsel selected by the Management
Stockholders by a majority vote (and reasonably acceptable to the Company) to
represent the Management Stockholders and the Third Party Investors; provided,
however, that if such counsel has a conflict of interest that would prevent such
counsel from representing both the Management Stockholders and the Third Party
Investors, then the Company shall pay all Registration Expenses in connection
with any registration requested under Section 1.1 or 1.2, including the
reasonable fees and expenses of one counsel selected by the Management
Stockholders by a majority vote (and reasonably acceptable to the Company) to
represent the Management Stockholders and one counsel selected by the Third
Party Investors by a majority vote (and reasonably acceptable to the Company) to
represent the Third Party Investors; provided, further, that each seller of
Registrable Securities shall pay all Registration Expenses to the extent
required to be paid by such seller under applicable law and all underwriting
discounts and commissions and transfer taxes, if any.


          1.5Priority in Demand Registrations. If a registration pursuant to
Section 1.1 or 1.2 involves an underwritten offering, and the managing
underwriter (or, in the case of an offering which is not underwritten, a
nationally recognized investment banking firm) shall advise the Company in
writing (with a copy to each Person requesting registration of the offer and
sale of Registrable Securities) that, in its opinion, the number of securities
requested and otherwise proposed to be included in such registration exceeds the
number which can be sold in such offering without materially and adversely
affecting the offering price, the Company will include in such registration to
the extent of the number which the Company is so advised can be sold in such
offering without such material adverse effect, first, the Registrable Securities
of the Kelso Group, the Third Party Investors and the Management Stockholders on
a pro rata basis (based on the number of shares of Registrable Securities owned
by each such Stockholder), and second, the securities, if any, being sold by the
Company. Notwithstanding the foregoing, the Management Stockholders (and any
successor managers of the Company and its subsidiaries) will not be entitled to
participate in any such registration requested by the Kelso Parties to the
extent that the managing underwriter (or, in the case of an offering that is not
underwritten, a nationally recognized investment banking firm) shall determine
in good faith and in writing (with a copy to each affected Person requesting
registration of Registrable Securities), that the participation of management
would adversely affect the marketability or offering price of the securities
being sold in such registration, it being understood that the Company will
include in such registration that number of shares of the Management
Stockholders, if any, which can be sold in such offering without adversely
affecting the marketability or offering price of the other securities to be sold
in such registration. In the event of any such determination under this Section
1.5, the Company shall give the affected holders of Registrable Securities
notice of such determination and in lieu of the notice otherwise required under
Sections 1.1 or 1.2, as the case may be. The Kelso Parties shall use their
commercially reasonable best efforts to persuade the managing underwriter not to
make or to minimize the determination set forth in the second preceding sentence
of this Section 1.5.


          1.6No Company Initiated Registration. After receipt of notice of a
requested registration pursuant to Section 1.1 or 1.2, the Company shall not
initiate, without the consent of the Kelso Parties, in the case of Section 1.1
or RLB in the case of Section 1.2, a registration of the offer and sale of any
of its equity securities for its own account until 90 days after such
registration has been terminated or declared effective (unless advised by the
managing underwriter that a longer period, not to exceed 180 days, is required,
or such shorter period as the managing underwriter for any underwritten offering
may agree), except for transactions of a type described in clauses (iii) and
(iv) of Section 5(b).


          2.Incidental Registrations. If the Company at any time proposes to
register the offer and sale of any of its equity securities under the Securities
Act (other than pursuant to (x) an employee equity compensation plan, including
an option plan, or (y) an acquisition, strategic or business combination
transaction), then the Company will give prompt written notice to all holders of
Registrable Securities regarding such proposed registration. Upon the written
request of any such holder made within 15 days after the receipt of any such
notice (which request shall specify the number of Registrable Securities
intended to be disposed of by such holder and the intended method or methods of
disposition thereof), the Company will use its best efforts to effect, in
connection with such proposed registration by the Company, the registration
under the Securities Act of the offer and sale of such Registrable Securities on
a pro rata basis (based on the number of Registrable Securities owned by each
holder of Registrable Securities) in accordance with such intended method or
methods of disposition, provided that:


          (a) (i) if such registration shall be in connection with an IPO, the
Company shall not include any Registrable Securities in such proposed
registration if the Board shall have determined, after consultation with the
managing underwriter for such offering, that it is not in the best interests of
the Company to include any Registrable Securities in such registration and (ii)
the Company shall not include any Registrable Securities of any Management
Stockholder in any proposed registration pursuant to this Section 2 to the
extent that the managing underwriter (or, in the case of an offering that is not
underwritten, a nationally recognized investment banker) shall determine in good
faith that the participation of such Management Stockholder would adversely
affect the offering and provided, further, that in the event of any such
determination under subsection (i) or (ii), the Company shall give the affected
holders of Registrable Securities notice of such determination and in lieu of
the notice otherwise required by the first paragraph of this Section 2. The
Company shall use its commercially reasonable best efforts to persuade the
managing underwriter not to make or to minimize the determination set forth in
the preceding sentence of this 2(a);


          (b) if, at any time after giving written notice (pursuant to this
Section 2) of its intention to register the offer and sale of equity securities
and prior to the effective date of the registration statement filed in
connection with such registration, the Company shall determine for any reason
not to register the offer and sale of such equity securities, the Company may,
at its election, give written notice of such determination to each holder of
Registrable Securities and, thereupon, shall not be obligated to register the
offer and sale of any Registrable Securities in connection with such
registration (but shall nevertheless pay the Registration Expenses in connection
therewith), without prejudice, however, to the rights of the Kelso Parties, on
behalf of the Kelso Group, or RLB to request that a registration be effected
under Section 1.1 or 1.2, as the case may be;


          (c) if, in connection with a registration pursuant to this Section 2,
the managing underwriter of such registration (or, in the case of an offering
that is not underwritten, a nationally recognized investment banking firm) shall
advise the Company in writing (with a copy to each holder of Registrable
Securities requesting registration thereof) that the number of securities
requested and otherwise proposed to be included in such registration exceeds the
number which can be sold in such offering without materially and adversely
affecting the offering price, then in the case of any registration pursuant to
this Section 2, the Company will include in such registration to the extent of
the number which the Company is so advised can be sold in such offering without
such material adverse effect, first, the securities, if any, being sold by the
Company in such registration for its own account and second, the Registrable
Securities of the Kelso Group, the Third Party Investors and the Management
Stockholders being sold by them in such registration pursuant to this Section 2,
on a pro rata basis (based on the number of shares of Registrable Securities
owned by each holder of Registrable Securities);


          (d) the Company will pay all Registration Expenses in connection with
each registration of the offer and sale of Registrable Securities requested
pursuant to this Section 2, including the reasonable fees and expenses of one
counsel selected by the Management Stockholders by a majority vote (and
reasonably acceptable to the Company) to represent the Management Stockholders
and the Third Party Investors; provided, however, that if such counsel has a
conflict of interest that would prevent such counsel from representing both the
Management Stockholders and the Third Party Investors, the Company will pay all
Registration Expenses in connection with each registration of the offer and sale
of Registrable Securities requested pursuant to this Section 2, including the
reasonable fees and expenses of one counsel selected by the Management
Stockholders by a majority vote (and reasonably acceptable to the Company) to
represent the Management Stockholders and one counsel selected by the Third
Party Investors by a majority vote (and reasonably acceptable to the Company) to
represent the Third Party Investors; provided, further, that each seller of
Registrable Securities shall pay all Registration Expenses to the extent
required to be paid by such seller under applicable law and all underwriting
discounts and commissions and transfer taxes, if any. No registration effected
under this Section 2 shall relieve the Company from its obligation to effect
registrations under Sections 1.1 and 1.2;


          (e) notwithstanding the intended method or methods specified by a
holder of Registrable Securities, in the event that the registration giving rise
to the registration rights in this Section 2 is to be effected pursuant to an
underwritten offering, then such method of distribution shall be pursuant to
such underwritten offering and in the event that the registration giving rise to
the registration rights in this Section 2 is to be effected pursuant to a
“shelf” registration, then such method of distribution shall be pursuant to such
“shelf” registration, and the duration thereof shall not be longer than that of
such “shelf” registration.


          (f) the Company shall have no obligation under this Section 2 to use
its best efforts to effect any registration of any shares of Registrable
Securities which any Third Party Investor or Management Stockholder (other than
RLB) has requested be registered, unless shares of Registrable Securities owned
by members of the Kelso Group shall be included in such registration or unless
the Kelso Parties determine otherwise;


          (g) the Company shall not be required to effect any registration of
Registrable Securities under this Section 2 incidental to the registration of
any of its securities in connection with mergers, acquisitions, exchange offers,
subscription offers, dividend reinvestment plans or stock option or other
executive or employee benefit or compensation plans; and


          (h) in the event of an underwritten IPO covering shares of Common
Stock for the account of the Company, the Kelso Parties shall have the right by
written notification to the Company at any time to convert such registration
into a registration of shares of Registrable Securities pursuant to and governed
by the provisions of Section 2.


          3.Registration Procedures. If and whenever the Company is required to
use its best efforts to effect the registration of the offer and sale of any
Registrable Securities under the Securities Act as provided in Sections 1.1, 1.2
and 2, the Company will promptly:


          (a) prepare, and as soon as practicable, but in any event within 60
days thereafter, file with the Commission, a registration statement with respect
to the offer and sale of such Registrable Securities, make all required filings
with the NASD or applicable securities exchange and use its best efforts to
cause such registration statement to become effective as soon as practicable;


          (b) prepare and promptly file with the Commission such amendments and
post-effective amendments and supplements to such registration statement and the
prospectus used in connection therewith as may be necessary to keep such
registration statement effective for so long as is required to comply with the
provisions of the Securities Act and to complete the disposition of all
securities covered by such registration statement in accordance with the
intended method or methods of disposition thereof, but in no event for a period
of more than six months after such registration statement becomes effective;


          (c) furnish copies of all documents proposed to be filed with the
Commission in connection with such registration to (i) (x) counsel selected by
the Kelso Parties in the case of a registration pursuant to Section 1.1, (y)
counsel selected by RLB in the case of registration pursuant to Section 1.2 and
(z) in all other circumstances, counsel selected by the Kelso Parties and, if
different, counsel selected by the holders of a majority of the Registrable
Securities to be sold in such registration, and, in each case, which counsel may
also be counsel to the Company and (ii) each seller of Registrable Securities
(or in the case of the initial filing of a registration statement, within five
business days of such initial filing) and such documents shall be subject to the
review of any such counsel referred to in clause (i) above. The Company shall
not file any registration statement or any amendment or post-effective amendment
or supplement to such registration statement or the prospectus used in
connection therewith to which such counsel shall have reasonably objected in
writing on the grounds that such amendment or supplement does not comply
(explaining why) in all material respects with the requirements of the
Securities Act or of the rules or regulations thereunder;


          (d) furnish to each seller of Registrable Securities, without charge,
such number of conformed copies of such registration statement and of each such
amendment and supplement thereto (in each case including all exhibits and
documents filed therewith) and such number of copies of the prospectus included
in such registration statement (including each preliminary prospectus and any
summary prospectus) and any other prospectus filed under Rule 424 under the
Securities Act, in conformity with the requirements of the Securities Act, and
such other documents, as such seller may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by such seller in
accordance with the intended method or methods of disposition thereof;


          (e) use its best efforts to register or qualify such Registrable
Securities covered by such registration statement under the securities or blue
sky laws of such jurisdictions as each seller shall reasonably request, and do
any and all other acts and things which may be necessary or advisable to enable
such seller to consummate the disposition of such Registrable Securities in such
jurisdictions in accordance with the intended method or methods of disposition
thereof, provided that the Company shall not for any such purpose be required to
qualify generally to do business as a foreign corporation in any jurisdiction
wherein it is not so qualified, subject itself to taxation in any jurisdiction
wherein it is not so subject, or take any action which would subject it to
general service of process in any jurisdiction wherein it is not so subject;


          (f) use its best efforts to cause all Registrable Securities covered
by such registration statement to be registered with or approved by such other
governmental agencies, authorities or self-regulatory bodies as may be necessary
by virtue of the business and operations of the Company to enable the seller or
sellers thereof to consummate the disposition of such Registrable Securities in
accordance with the intended method or methods of disposition thereof;


          (g) furnish to the Kelso Parties, on behalf of the Kelso Group, and to
RLB, if requested by him in connection with a registration pursuant to Section
1.2:


 

          (i) an opinion of counsel for the Company experienced in securities
law matters, dated the effective date of the registration statement (and, if
such registration includes an underwritten public offering, the date of the
closing under the underwriting agreement); and


 

          (ii) a “comfort” letter (unless the registration is pursuant to
Section 2 and such a letter is not otherwise being furnished to the Company),
dated the effective date of such registration statement (and if such
registration includes an underwritten public offering, dated the date of the
closing under the underwriting agreement), signed by the independent public
accountants who have issued an audit report on the Company’s financial
statements included in the registration statement,


covering such matters as are customarily covered in opinions of issuer’s counsel
and in accountants’ letters delivered to the underwriters in underwritten public
offerings of securities and such other matters as Kelso or RLB, as applicable,
may reasonably request;


          (h) notify each seller of any Registrable Securities covered by such
registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
or existence of any fact as a result of which the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing, and, as promptly as is practicable, prepare and
furnish to such seller a reasonable number of copies of a supplement to or an
amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such securities, such prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing;


          (i) otherwise comply with all applicable rules and regulations of the
Commission, and make available to its security holders, as soon as reasonably
practicable, an earnings statement of the Company (in form complying with the
provisions of Rule 158 under the Securities Act) covering the period of at least
12 months, but not more than 18 months, beginning with the first month after the
effective date of such registration statement;


          (j) notify each seller of any Registrable Securities covered by such
registration statement (i) when the prospectus or any prospectus supplement or
post-effective amendment has been filed, and, with respect to such registration
statement or any post-effective amendment, when the same has become effective,
(ii) of any request by the Commission for amendments or supplements to such
registration statement or to amend or to supplement such prospectus or for
additional information, (iii) of the issuance by the Commission of any stop
order suspending the effectiveness of such registration statement or the
initiation of any proceedings for that purpose and (iv) of the suspension of the
qualification of such securities for offering or sale in any jurisdiction, or of
the institution of any proceedings for any of such purposes;


          (k) use every reasonable effort to obtain the lifting of any stop
order that might be issued suspending the effectiveness of such registration
statement at the earliest possible moment;


          (l) use its best efforts (i) (A) to list such Registrable Securities
on any securities exchange on which the equity securities of the Company are
then listed or, if no such equity securities are then listed, on an exchange
selected by the Company, if such listing is then permitted under the rules of
such exchange, or (B) if such listing is not practicable, to secure designation
of such securities as a NASDAQ “national market system security” within the
meaning of Rule 11Aa2-1 under the Exchange Act or, failing that, to secure
NASDAQ authorization for such Registrable Securities, and, without limiting the
foregoing, to arrange for at least two market makers to register as such with
respect to such Registrable Securities with the NASD, and (ii) to provide a
transfer agent and registrar for such Registrable Securities not later than the
effective date of such registration statement and to instruct such transfer
agent (A) to release any stop transfer order with respect to the certificates
with respect to the Registrable Securities being sold and (B) to furnish
certificates without restrictive legends representing ownership of the shares
being sold, in such denominations requested by the sellers of the Registrable
Securities or the lead underwriter; (m) enter into such agreements and take such
other actions as the sellers of Registrable Securities or the underwriters
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities, including, without limitation, preparing for, and
participating in, such number of “road shows” and all such other customary
selling efforts as the underwriters reasonably request in order to expedite or
facilitate such disposition;


          (n) furnish to any holder of such Registrable Securities such
information and assistance as such holder may reasonably request in connection
with any “due diligence” effort which such seller deems appropriate; and


          (o) use its best efforts to take all other steps necessary to effect
the registration of such Registrable Securities contemplated hereby.


          As a condition to its registration of the offer and sale of
Registrable Securities of any prospective seller, the Company may require such
seller of any Registrable Securities as to which any registration is being
effected to execute powers-of-attorney, custody arrangements and other customary
agreements appropriate to facilitate the offering and to furnish to the Company
such information regarding such seller, its ownership of Registrable Securities
and the disposition of such Registrable Securities as the Company may from time
to time reasonably request in writing and as shall be required by law in
connection therewith. Each such holder agrees to furnish promptly to the Company
all information required to be disclosed in order to make the information
previously furnished to the Company by such holder not materially misleading.


          The Company agrees not to file or make any amendment to any
registration statement with respect to any Registrable Securities, or any
amendment of or supplement to the prospectus used in connection therewith, which
refers to (in a capacity as a selling stockholder) any seller of any Registrable
Securities covered thereby by name, or otherwise identifies such seller as the
holder of any Registrable Securities, to which counsel to the sellers may
reasonably object, without the prior written consent of such seller, which
consent shall not be unreasonably withheld.


          Each holder of Registrable Securities agrees that upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 3(h), such holder will promptly discontinue such holder’s disposition of
Registrable Securities pursuant to the registration statement covering such
Registrable Securities until such holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(h). If so directed
by the Company, each holder of Registrable Securities will deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies,
in such holder’s possession of the prospectus covering such Registrable
Securities at the time of receipt of such notice. In the event that the Company
shall give any such notice, the period mentioned in Section 3(a) shall be
extended by the number of days during the period from and including the date of
the giving of such notice to and including the date when each seller of any
Registrable Securities covered by such registration statement shall have
received the copies of the supplemented or amended prospectus contemplated by
Section 3(h).


          4.Underwritten Offerings.


          4.1Underwriting Agreement. If requested by the underwriters for any
underwritten offering pursuant to a registration requested under Section 1.1,
1.2 or 2, the Company shall enter into an underwriting agreement with the
underwriters for such offering, such agreement to be reasonably satisfactory in
substance and form to the underwriters and to the Kelso Parties (unless the
Kelso Group is not participating in such registration, in which case, the
holders of a majority of the Registrable Securities to be distributed by such
underwriter). Any such underwriting agreement shall contain such representations
and warranties by the Company and such other terms and provisions as are
customarily contained in agreements of this type, including, without limitation,
indemnities to the effect and to the extent provided in Section 8. The holders
of all of the Registrable Securities to be distributed by such underwriter shall
be parties to such underwriting agreement and may, at their option, require that
any or all of the representations and warranties by, and the agreements on the
part of, the Company to and for the benefit of such underwriters be made to and
for the benefit of such holders of Registrable Securities and that any or all of
the conditions precedent to the obligations of such underwriters under such
underwriting agreement shall also be conditions precedent to the obligations of
such holders of Registrable Securities. No underwriting agreement (or other
agreement in connection with such offering) shall require the members of the
Kelso Group, the Management Stockholders or the Third Party Investors in their
respective capacities as stockholders and/or controlling persons, to make any
representations or warranties to or agreements with the Company or the
underwriters other than representations, warranties or agreements regarding such
holder, the ownership of such holder’s Registrable Securities and such holder’s
intended method or methods of disposition and any other representation required
by law or to furnish any indemnity to any Person which is broader than the
indemnity furnished by such holder pursuant to Section 8.2. No holder of
Registrable Securities shall have the right not to enter into an underwriting
agreement described in this Section 4.1 unless it shall have notified the
Company prior to any “road show” for such offering or, if no such “road show” is
contemplated, prior to such time as the Company may reasonably determine.


          4.2Selection of Underwriters. If the Company at any time proposes to
register any of its securities under the Securities Act for sale for its own
account pursuant to an underwritten offering, the Company will have the right to
select the managing underwriter (which shall be of nationally recognized
standing) to administer the offering; provided, however, that any selection must
be approved by the Kelso Parties, on behalf of the Kelso Group, if the Kelso
Group at such time owns at least 10% of the number of shares of Company Stock
they own on the date hereof. Notwithstanding the foregoing sentence, whenever
(i) a registration requested pursuant to Section 1.1 is for an underwritten
offering, the Kelso Parties, on behalf of the Kelso Group, will have the right
to select the managing underwriter (which shall be of nationally recognized
standing) to administer the offering, and (ii) whenever a registration requested
under Section 1.2 is for an underwritten offering, RLB shall have the right to
select the managing underwriter (which shall be of nationally recognized
standing), but only with the approval of the Kelso Parties and the Company, such
approval not to be unreasonably withheld.


          4.3Block Sales. If the Kelso Group, as part of a plan of distribution
pursuant to an offer and sale of Registrable Securities under Section 1.1
hereof, effects a registered block sale with one or more market professionals,
each of RLB and Daroth shall have the right to participate in such a sale on a
pro rata basis with the Kelso Group (such percentage to be computed based on the
number of Registrable Securities owned by each such Stockholder).


          5.Holdback Agreements.


          (a) If and whenever the Company proposes to register the offer and
sale of any of its equity securities under the Securities Act for its own
account (other than pursuant to (x) an employee equity compensation plan,
including an option plan, or (y) an acquisition, strategic or business
combination transaction) or is required to use its best efforts to effect the
registration of the offer and sale of any Registrable Securities under the
Securities Act pursuant to Section 1.1, 1.2 or 2, each holder of Registrable
Securities agrees by acquisition of such Registrable Securities not to effect
any sale or distribution, including any sale pursuant to Rule 144 under the
Securities Act, or to request registration under Section 1.1 or 1.2, as the case
may be, of any Registrable Securities within seven days prior to and 90 days
(unless advised by the managing underwriter that a longer period, not to exceed
180 days, is required, or such shorter period as the managing underwriter for
any underwritten offering may agree) after the effective date of the
registration statement relating to such registration, except as part of such
registration or, in the case that the offer and sale of Registrable Securities
above is underwritten or is a registered block sale effected by the Kelso Group,
then only except as part of such underwritten sale or block sale. If requested
by such managing underwriter, each holder of Registrable Securities agrees to
execute an agreement to such effect with the Company and consistent with such
managing underwriter’s customary form of holdback agreement.


          (b) The Company agrees not to effect any sale or distribution of its
equity securities or securities convertible into or exchangeable or exercisable
for any of such securities within seven days prior to and 90 days (unless
advised in writing by the managing underwriter that a longer period, not to
exceed 180 days, is required, or such shorter period as the managing underwriter
for any underwritten offering may agree) after the effective date of any
registration statement filed pursuant to Section 1.1 or 1.2 (except (i) as part
of such registration, (ii) as permitted by the related underwriting, (iii)
pursuant to an employee equity compensation plan, including an option plan, or
(iv) pursuant to an acquisition, strategic or business combination transaction.
In addition, upon the request of the managing underwriter, the Company shall use
its best efforts to cause each holder (other than any holder already subject to
Section 5(a)) of its equity securities or any securities convertible into or
exchangeable or exercisable for any of such securities, whether outstanding on
the date of this Agreement or issued at any time after the date of this
Agreement (other than any such securities acquired in a public offering), to
agree not to effect any such sale or distribution of such securities during such
period, except as part of any such registration if permitted, and to cause each
such holder to enter into an agreement to such effect with the Company and
consistent with such managing underwriter’s customary form of holdback
agreement.


          6.Preparation; Reasonable Investigation. In connection with the
preparation and filing of each registration statement registering the offer and
sale of Registrable Securities under the Securities Act, the Company will give
counsel to the holders of such Registrable Securities so to be registered the
opportunity to participate in the preparation of such registration statement,
each prospectus included therein or filed with the Commission, and each
amendment thereof or supplement thereto, and will give such counsel access to
the financial and other records, pertinent corporate documents and properties of
the Company and its subsidiaries and opportunities to discuss the business of
the Company with its officers and the independent public accountants who have
issued audit reports on its financial statements in each case as shall be
reasonably requested by such counsel in connection with such registration
statement.


          7.No Grant of Future Registration Rights. The Company shall not grant
any other demand or incidental registration rights to any other Person without
the prior written consent of the Kelso Parties, so long as the Kelso Group
continues to own at least 10% of the number of shares of Company Stock that the
Kelso Group owns on the date hereof. If the Company grants any other demand
registration rights to any other person, RLB shall have the same participation
rights in such registration as the members of the Kelso Group.


          8.Indemnification.


          8.1Indemnification by the Company. In the event of any registration of
the offer and sale of any Registrable Securities pursuant to this Agreement, the
Company will indemnify, defend and hold harmless (a) each seller of such
Registrable Securities, (b) the directors, members, stockholders, officers,
partners, employees, agents and Affiliates of such seller, (c) each Person who
participates as an underwriter in the offering or sale of such securities and
(d) each person, if any, who controls (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) any of the foregoing against
any and all losses, claims, damages or liabilities (or actions or proceedings in
respect thereof), jointly or severally, directly or indirectly, based upon or
arising out of (i) any untrue statement or alleged untrue statement of a fact
contained in any registration statement under which the offer and sale of such
Registrable Securities were registered under the Securities Act, any preliminary
prospectus, final prospectus or summary prospectus contained therein or used in
connection with the offering of securities covered thereby, or any amendment or
supplement thereto, or (ii) any omission or alleged omission to state a fact
required to be stated therein or necessary to make the statements therein not
misleading; and the Company will reimburse each such indemnified party for any
legal or any other expenses reasonably incurred by them in connection with
enforcing its rights hereunder or under the underwriting agreement entered into
in connection with such offering or investigating, preparing, pursuing or
defending any such loss, claim, damage, liability, action or proceeding, except
insofar as any such loss, claim, damage, liability, action, proceeding or
expense arises out of or is based upon an untrue statement or omission made in
such registration statement, any such preliminary prospectus, final prospectus,
summary prospectus, amendment or supplement in reliance upon and in conformity
with written information furnished to the Company by such seller expressly for
use in the preparation thereof. Such indemnity shall remain in full force and
effect, regardless of any investigation made by such indemnified party and shall
survive the transfer of such Registrable Securities by such seller. If the
Company is entitled to, and does, assume the defense of the related action or
proceedings provided herein, then the indemnity agreement contained in this
Section 8.1 shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability, action or proceeding if such settlement is effected
without the consent of the Company (which consent shall not be unreasonably
withheld or delayed).


          8.2Indemnification by the Sellers. The Company may require, as a
condition to including any Registrable Securities in any registration statement
filed pursuant to Section 1.1, 1.2 or 2 that the Company shall have received an
undertaking satisfactory to it from each of the prospective sellers of such
Registrable Securities to indemnify and hold harmless, severally, not jointly,
in the same manner and to the same extent as set forth in Section 8.1, the
Company, its directors, officers, employees, agents and each person, if any, who
controls (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) the Company with respect to any statement or alleged
statement in or omission or alleged omission from such registration statement,
any preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereto, if such statement or alleged
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by such seller in
such seller’s capacity as a selling stockholder expressly for use in the
preparation of such registration statement, preliminary prospectus, final
prospectus, summary prospectus, amendment or supplement. The Company and the
holders of the Registrable Securities hereby acknowledge and agree that, unless
otherwise expressly agreed to in writing by such holders, the only information
furnished or to be furnished to the Company by such holders in their capacities
as selling stockholders for use in any registration statement or prospectus
relating to the Registrable Securities or in any amendment, supplement or
preliminary materials associated therewith are statements specifically relating
to (a) transactions between such holder and its Affiliates, on the one hand, and
the Company, on the other hand, (b) the beneficial ownership of shares of Common
Stock by such holder and its Affiliates and (c) the name and address of such
holder. If any additional information about such holder or the plan of
distribution (other than for an underwritten offering) is required by law to be
disclosed in any such document, then such holder shall not unreasonably withhold
its agreement referred to in the immediately preceding sentence of this Section
8.2. Such indemnity shall remain in full force and effect, regardless of any
investigation made by or on behalf of the Company or any such director, officer
or controlling Person and shall survive the transfer of such Registrable
Securities by such seller. The indemnity agreement contained in this Section 8.2
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability, action or proceeding if such settlement is effected without the
consent of such seller (which consent shall not be unreasonably withheld or
delayed). The indemnity provided by each seller of Registrable Securities under
this Section 8.2 shall be limited in amount to the net amount of proceeds
actually received by such seller from the sale of Registrable Securities
pursuant to such registration statement.


          8.3Notices of Claims, etc. Promptly after receipt by an indemnified
party of notice of the commencement of any action or proceeding involving a
claim referred to in the preceding paragraphs of this Section 8, such
indemnified party will, if a claim in respect thereof is to be made against an
indemnifying party, give written notice to the indemnifying party of the
commencement of such action or proceeding, provided that the failure of any
indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations under the preceding paragraphs of this
Section 8, except to the extent that the indemnifying party is materially
prejudiced by such failure to give notice. In case any such action is brought
against an indemnified party, the indemnifying party will be entitled to
participate therein and to assume the defense thereof, jointly with any other
indemnifying party similarly notified, to the extent that it may wish, with
counsel reasonably satisfactory to such indemnified party, and after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party will not be liable to such
indemnified party for any legal or other expenses subsequently incurred by the
latter in connection with the defense thereof except for the reasonable fees and
expenses of any counsel retained by such indemnified party to monitor such
action or proceeding. Notwithstanding the foregoing, if such indemnified party
reasonably determines, based upon advice of independent counsel, that a conflict
of interest may exist between the indemnified party and the indemnifying party
with respect to such action and that it is advisable for such indemnified party
to be represented by separate counsel, such indemnified party may retain other
counsel, reasonably satisfactory to the indemnifying party, to represent such
indemnified party, and the indemnifying party shall pay all reasonable fees and
expenses of such counsel. No indemnifying party, in the defense of any such
claim or litigation, shall, except with the consent of such indemnified party,
which consent shall not be unreasonably withheld, consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.


          8.4Other Indemnification. Indemnification similar to that specified in
the preceding paragraphs of this Section 8 (with appropriate modifications)
shall be given by the Company and each seller of Registrable Securities with
respect to any required registration (other than under the Securities Act) or
other qualification of such Registrable Securities under any federal or state
law or regulation of any governmental authority.


          8.5Indemnification Payments. Any indemnification required to be made
by an indemnifying party pursuant to this Section 8 shall be made by periodic
payments to the indemnified party during the course of the action or proceeding,
as and when bills are received by such indemnifying party with respect to an
indemnifiable loss, claim, damage, liability or expense incurred by such
indemnified party.


          8.6Other Remedies. If for any reason the foregoing indemnity is
unavailable, or is insufficient to hold harmless an indemnified party, other
than by reason of the exceptions provided therein, then the indemnifying party
shall contribute to the amount paid or payable by the indemnified party as a
result of such losses, claims, damages, liabilities, actions, proceedings or
expenses in such proportion as is appropriate to reflect the relative benefits
to and faults of the indemnifying party on the one hand and the indemnified
party on the other in connection with the offering of Registrable Securities
(taking into account the portion of the proceeds of the offering realized by
each such party) and the statements or omissions or alleged statements or
omissions which resulted in such loss, claim, damage, liability, action,
proceeding or expense, as well as any other relevant equitable considerations.
The relative fault of the indemnifying party and of the indemnified party shall
be determined by reference to, among other things, whether the untrue statement
of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statements or omissions. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. Notwithstanding the provisions of
this Section 8, no indemnifying party shall be required to contribute pursuant
to this Section 8 any amount in excess of the sum of (i) any amounts paid
pursuant to Section 8 and (ii) net proceeds received and retained by such
indemnifying party from the sale of its Registrable Securities covered by the
registration statement filed pursuant hereto, it being understood that (x) net
proceeds, in the case of the Kelso Group, the Management Stockholders and the
Third Party Investors, shall be calculated, if the Kelso Group so elects, after
(1) in the case of the Kelso Group, deducting therefrom the price paid by the
Kelso Group or its affiliates to acquire the equity securities of the Company
pursuant to the Recapitalization Agreement and the Exchange Agreements, (2) in
the case of the Management Stockholders, deducting therefrom the price paid by
the Management Stockholders to acquire the equity securities of the Company
pursuant to the Recapitalization Agreement and the Exchange Agreements or
pursuant to the exercise of options (which price, in any event, shall be deemed
to be equal to the Redemption Consideration (as defined in the Recapitalization
Agreement)), and (3) in the case of the Third Party Investors, deducting
therefrom the price paid by the Third Party Investors or its affiliates to
acquire the equity securities of the Company and (y) insofar as such net
proceeds have been distributed by any indemnifying party to its partners,
stockholders or members, the amount of such indemnifying party’s contribution
hereunder shall be limited to the net proceeds which it actually recovers from
its partners, stockholders or members based upon their relative fault and that
to the extent that such indemnifying party has not distributed such net
proceeds, the amount such indemnifying party’s contribution hereunder shall be
limited by the percentage of such net proceeds which corresponds to the
percentage equity interests in such indemnifying party held by those of its
partners, stockholders or members who have been determined to be at fault. No
party shall be liable for contribution under this Section 8.6 except to the
extent and under such circumstances as such party would have been liable for
indemnification under this Section 8 if such indemnification were enforceable
under applicable law.


          9.Representations and Warranties. Each Stockholder represents and
warrants to the Company and each other Stockholder that:


 

          (i) such Stockholder has the power, authority and capacity (or, in the
case of any Stockholder that is a corporation, limited liability company or
limited partnership, all corporate, limited liability company or limited
partnership power and authority, as the case may be) to execute, deliver and
perform this Agreement;


 

          (ii) in the case of a Stockholder that is a corporation, limited
liability company or limited partnership, the execution, delivery and
performance of this Agreement by such Stockholder has been duly and validly
authorized and approved by all necessary corporate, limited liability company or
limited partnership action, as the case may be;


 

          (iii) this Agreement has been duly and validly executed and delivered
by such Stockholder and constitutes a valid and legally binding obligation of
such Stockholder, enforceable in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to creditors’ rights generally and general principles of
equity; and


 

          (iv) the execution, delivery and performance of this Agreement by such
Stockholder does not and will not violate the terms of or result in the
acceleration of any obligation under (A) any material contract, commitment or
other material instrument to which such Stockholder is a party or by which such
Stockholder is bound or (B) in the case of a Stockholder that is a corporation,
limited liability company or limited partnership, the certificate of
incorporation, certificate of formation, certificate of limited partnership,
by-laws, limited liability company agreement or limited partnership agreement,
as the case may be.


          10.Definitions. For purposes of this Agreement, the following terms
shall have the following respective meanings:


          Affiliate: a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Person specified.


          Board: the board of directors of the Company.


          Commission: the Securities and Exchange Commission.


          Common Stock: the Class A Common Stock of the Company, par value $1.00
per share.


          Daroth: shall mean Daroth Investors LLC (or its Permitted Transferees
(as defined in the Stockholders Agreement)) for so long as Daroth Investors LLC
(or its Permitted Transferees) is a Third Party Investor.


          Exchange Act: the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations thereunder which shall
be in effect at the time.


          IPO: as defined in the Stockholders Agreement.


          Kelso Group: as defined in the Stockholders Agreement.


          NASD: National Association of Securities Dealers, Inc.


          NASDAQ: the Nasdaq National Market.


          Permitted Transferee: as defined in Section 11.2 herein.


          Person: an individual, corporation, partnership, limited liability
company, joint venture, association, trust or other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.


          Registrable Securities: the shares of Common Stock beneficially owned
(within the meaning of Rule 13d-3 of the Exchange Act) by the Kelso Group, the
Third Party Investors, the Management Stockholders or the Permitted Transferees.
As to any particular shares of Common Stock, such securities shall cease to be
Registrable Securities when (i) a registration statement with respect to the
sale of such securities shall have become effective under the Securities Act and
such securities shall have been disposed of in accordance with such registration
statement, (ii) a registration statement on Form S-8 with respect to the resale
of such securities shall have become effective under the Securities Act, (iii)
they shall have been sold to the public pursuant to Rule 144 under the
Securities Act, (iv) they shall have been otherwise transferred other than to a
Permitted Transferee or a member of the Kelso Group and subsequent disposition
of them shall not require registration or qualification of them under the
Securities Act or any similar state law then in force or (v) they shall have
ceased to be outstanding.


          Registration Expenses: all expenses incident to the Company’s
performance of or compliance with any registration pursuant to this Agreement,
including, without limitation, (i) registration, filing and NASD fees, (ii) fees
and expenses of complying with securities or blue sky laws, (iii) fees and
expenses associated with listing securities on an exchange or NASDAQ, (iv) word
processing, duplicating and printing expenses, (v) messenger and delivery
expenses, (vi) transfer agents’, trustees’, depositories’, registrars’ and
fiscal agents’ fees, (vii) fees and disbursements of counsel for the Company and
of its independent public accountants, including the expenses of any special
audits or “cold comfort” letters, (viii) reasonable fees and disbursements of
any one counsel retained by the sellers of Registrable Securities, which counsel
shall be designated in the manner specified in Section 3(c) and (ix) any fees
and disbursements of underwriters customarily paid by issuers or sellers of
securities, but excluding underwriting discounts and commissions and transfer
taxes, if any.


          RLB: shall have the meaning specified in the Stockholders Agreement.


          Securities Act: the Securities Act of 1933 or any successor federal
statute, and the rules and regulations thereunder which shall be in effect at
the time.


          Series B Preference Stock: the series B convertible preference stock,
par value $1.00 per share, of the Company.


          Stockholders Agreement: as defined in the Preamble of this Agreement.


          11.Miscellaneous.


          11.1Rule 144, etc. If the Company shall have filed a registration
statement pursuant to the requirements of Section 12 of the Exchange Act or a
registration statement pursuant to the requirements of the Securities Act
relating to any class of equity securities, the Company will file the reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the Commission thereunder, and will take such
further action as any holder of Registrable Securities may reasonably request,
all to the extent required from time to time to enable such holder to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by (a) Rule 144 under the Securities Act,
as such rule may be amended from time to time, or (b) any successor rule or
regulation hereafter adopted by the Commission. Upon the request of any holder
of Registrable Securities, the Company will deliver to such holder a written
statement as to whether it has complied with such requirements.


          11.2Successors, Assigns and Transferees. This Agreement shall be
binding upon and insure to the benefit of the parties hereto and their
respective successors and permitted assigns under this Section 11.2. Provided
that an express assignment shall have been made, and the assignee has executed a
joinder agreement agreeing to be bound by all of the assignor’s obligations
hereunder, including, without limitation, Section 5 hereof, copies of which
shall have been delivered to the Company, the provisions of this Agreement which
are for the benefit of a holder of Registrable Securities shall be for the
benefit of and enforceable by any subsequent holder of any Registrable
Securities,provided that such transferee acquires such Registrable Securities in
accordance with the terms of the Stockholders’ Agreement ("Permitted
Transferees"). Notwithstanding anything herein to the contrary, each Management
Stockholder must exercise all rights hereunder on behalf of any of its Permitted
Transferees, if applicable, and all other parties hereto shall be entitled to
deal exclusively with the Management Stockholder and rely on the consent, waiver
or any other action by the Management Stockholder as the consent, waiver or
other action, as the case may be, of any such Permitted Transferees of such
Management Stockholder.


          11.3Stock Splits. Each holder of Registrable Securities agrees that it
will vote to effect a stock split, reverse stock split, or combination, or
recapitalization having a similar effect, with respect to any Registrable
Securities in connection with any registration of any Registrable Securities
hereunder, or otherwise, if the managing underwriter shall advise the Company in
writing (or, in connection with an offering that is not underwritten, if an
investment banker shall advise the Company in writing) that in its opinion such
a stock split, reverse stock split, recapitalization or combination would
facilitate or increase the likelihood of success of the offering. The Company
shall cooperate in all respects in effecting any such stock split, reverse stock
split, recapitalization or combination.


          11.4Amendment and Modification. This Agreement may be amended,
modified or supplemented by the Company with the written consent of the Kelso
Parties and a majority (by number of shares) of any other holders of Registrable
Securities whose interests would be adversely affected by such amendment.


          11.5Additional Management Stockholder. Notwithstanding anything in
this Agreement to the contrary, the Company may, only with the consent of the
Kelso Parties, admit additional Management Stockholders to this Agreement and
amend Schedule 1 accordingly, provided that (a) any such Management
Stockholder(s) holds Registrable Securities, (b) has become a party to the
Stockholders Agreement and (c) has executed and delivered a joinder agreement
and such other agreements or documents as may reasonably be requested by the
Company and the Kelso Parties.


          11.6Governing Law. This Agreement and the rights and obligations of
the parties hereunder and the persons subject hereto shall be governed by, and
construed and interpreted in accordance with, the law of the State of Delaware,
without giving effect to the choice of law principles thereof.


          11.7Invalidity of Provision. The invalidity or unenforceability of any
provision of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision, in any
other jurisdiction.


          11.8Notices. All notices, requests, demands, letters, waivers and
other communications required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been duly given if (a) delivered
personally, (b) mailed, certified or registered mail with postage prepaid, (c)
sent by next-day or overnight mail or delivery or (d) sent by fax, as follows:


 

          (i) If to the Company, to it at:



  Nortek Holdings, Inc.   50 Kennedy Plaza   Providence, RI 02903   Attention:
Kevin W. Donnelly and Richard L. Bready   Telephone: 401-751-1600   Facsimile:
401-751-4610    


 

          with a copy to:


  Kelso & Company, L.P.   320 Park Avenue, 24th Floor   New York, New York 10022
  Attention: James J. Connors, II   Telephone: (212) 751-3939   Facsimile: (212)
223-2379    


 

          (ii) If to a Management Stockholder, as listed on the signature page
hereto, or, if not so listed, to it at its address as reflected in the stock
records of the Company, or as such Management Stockholder shall designate to the
Company in writing, with a copy to Kelso at its address indicated below
(provided that any such designation shall be effective only upon receipt
thereof).


 

          (iii) If to a member of the Kelso Group, to it at:


  c\o Kelso & Company, L.P.   320 Park Avenue, 24th Floor   New York, New York
10022   Attention: James J. Connors, II   Telephone: (212) 751-3939   Facsimile:
(212) 223-2379    


 

          (iv) If to a Third Party Investor, as listed on the signature page
hereto, or, if not so listed, to it at its address as reflected in the stock
records of the Company, or as such Third Party Investor shall designate to the
Company in writing, with a copy to Kelso at its address indicated above
(provided that any such designation shall be effective only upon receipt
thereof).


or to such other person or address as any party shall specify by notice in
writing to the Company. All such notices, requests, demands, letters, waivers
and other communications shall be deemed to have been received (w) if by
personal delivery on the day after such delivery, (x) if by certified or
registered mail, on the fifth business day after the mailing thereof, (y) if by
next-day or overnight mail or delivery, on the day delivered or (z) if by fax,
on the next day following the day on which such fax was sent, provided that a
copy is also sent by certified or registered mail.


          11.9Headings; Execution in Counterparts. The headings and captions
contained herein are for convenience and shall not control or affect the meaning
or construction of any provision hereof. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original and
which together shall constitute one and the same instrument.


          11.10Injunctive Relief. Each of the parties recognizes and agrees that
money damages may be insufficient and, therefore, in the event of a breach of
any provision of this Agreement the aggrieved party may elect to institute and
prosecute proceedings in any court of competent jurisdiction to enforce specific
performance or to enjoin the continuing breach of this Agreement. Such remedies
shall, however, be cumulative and not exclusive, and shall be in addition to any
other remedy which such party may have.


          11.11Term. This Agreement shall be effective as of the date hereof and
shall continue in effect thereafter until the earlier of (a) its termination by
the consent of the parties hereto or their respective successors in interest and
(b) the date on which no Registrable Securities remain outstanding. No
termination of this Agreement shall effect any indemnification obligations
hereunder arising prior to such termination.


          11.12Further Assurances. Subject to the specific terms of this
Agreement, each of the Company and the Stockholders shall make, execute,
acknowledge and deliver such other instruments and documents, and take all such
other actions, as may be reasonably required in order to effectuate the purposes
of this Agreement and to consummate the transactions contemplated hereby.


          11.13Entire Agreement. This Agreement, together with the Stockholders’
Agreement and the Exchange Agreements (as defined in the Stockholders’
Agreement), is intended by the parties hereto as a final expression of their
agreement and intended to be a complete and exclusive statement of their
agreement and understanding in respect of the subject matter contained herein.
This Agreement supersedes all prior agreements and understandings between the
parties with respect to such subject matter.


          11.14Company Stock. All references herein to a number or percentage of
shares of Common Stock or Company Stock held by a Person shall be calculated by
treating the shares of Common Stock underlying all shares of Series B Preference
Stock as being outstanding (regardless of whether such shares could be converted
into Common Stock at such time).


          11.15Release from Transfer Restrictions. Notwithstanding anything
contained in this Agreement or the Stockholders Agreement to the contrary, to
the extent that any Registrable Securities owned by the Third Party Investors
could be sold under Rule 144(k) of the Securities Act, such Registrable
Securities may be sold irrespective of any restrictions on transfer (including,
without limitation, any holdback provisions) contained in this Agreement or the
Stockholders Agreement and all rights and obligations of the Third Party
Investors under this Agreement shall terminate, other than (i) the Third Party
Investor’s rights and obligations under Section 8 of this Agreement in respect
of any registration that occurred prior to the date of such termination and (ii)
the Third Party Investor’s rights and obligations under Sections 11.2, 11.4,
11.6, 11.7, 11.10 and 11.12.


          IN WITNESS WHEREOF this Agreement has been signed by each of the
parties hereto, and shall be effective as of the date first above written.


  NORTEK HOLDINGS, INC.     By:    /s/ Richard L. Bready        Name: Richard L.
Bready    Title: Chairman     NORTEK, INC.     By:    /s/ Richard L. Bready     
  Name: Richard L. Bready    Title: Chairman     KELSO INVESTMENT ASSOCIATES VI,
L.P.     By:  Kelso GP VI, LLC, its General Partner   By:  /s/ Philip E.
Berney          Name: Philip E. Berney    Title: Managing Member     KEP VI, LLC
    By:  /s/ Philip E. Berney          Name: Philip E. Berney    Title: Managing
Member     KELSO NORTEK INVESTORS, LLC     By:  Kelso GP VI, LLC, its Managing
Member   By:  /s/ Philip E. Berney          Name: Philip E. Berney
   Title: Managing Member    



Management Stockholders   By:   /s/ Richard L. Bready Name:   Richard L. Bready
  By:   /s/ Almon C. Hall Name:   Almon C. Hall   By:   /s/ Edward J. Cooney
Name:   Edward J. Cooney   By:   /s/ Kevin W. Donnelly Name:   Kevin W. Donnelly
  By:   /s/ Bruce E. Fleming Name:   Bruce E. Fleming   By:   /s/ Robert E.G.
Ractliffe Name:   Robert E.G. Ractliffe   By:   /s/ David J. Lagrand Name:
  David J. Lagrand   By:   /s/ Lee D. Meyer Name:   Lee D. Meyer   By:   /s/
David J. Huntley Name:   David J. Huntley   By:   /s/ Grant D. Rummell Name:
  Grant D. Rummell   By:   /s/ David B. Hiley Name:   David B. Hiley   By:   /s/
Sham S. Ahmed Name:   Sham S. Ahmed   By:   /s/ Michael H. Botelho Name:
  Michael H. Botelho   By:   /s/ Bradley J. Campbell Name:   Bradley J. Campbell
  By:   /s/ John T. Forbis Name:   John T. Forbis   By:   /s/ William C.
Kormeier Name:   William C. Kormeier   By:   /s/ Theodore F. Martin Name:
  Theodore F. Martin   By:   /s/ Joseph M. McHugh Name:   Joseph M. McHugh   By:
  /s/ Michael T. Nix Name:   Michael T. Nix   By:                           
Name:   Delroy J. Richter   By:   /s/ Michael J. Sharon Name:   Michael J.
Sharon   By:   /s/ Dan C. Stottlemyre Name:   Dan C. Stottlemyre   By:   /s/
Philip R. Strauss Name:   Philip R. Strauss   By:   /s/ James J. Zingg Name:
  James J. Zingg   By:   /s/ George A. Halko Name:   George A. Halko













































































Third Party Investors   MAGNETITE ASSET INVESTORS III L.L.C.   By:   BLACKROCK
FINANCIAL MANAGEMENT, INC. As Managing Member   By:   /s/ Dennis M. Schaney
Name:   Dennis M. Schaney   RGIP, LLC   By:   /s/ Bradford R. Malt Name:
  Bradford R. Malt   DAROTH INVESTORS LLC   By:   /s/ Peter H. Rothschild Name:
  Peter H. Rothschild  





















Schedule 1


Richard L. Bready Almon C. Hall Edward J. Cooney Kevin W. Donnelly Bruce E.
Fleming Robert E.G. Ractliffe David J. Lagrand Lee D. Meyer David J. Huntley
Grant D. Rummell David B. Hiley Sham S. Ahmed Michael H. Botelho Bradley J.
Campbell John T. Forbis William C. Kormeier Theodore F. Martin Joseph M. McHugh
Michael T. Nix Michael J. Sharon Dan C. Stottlemyre Philip R. Strauss James J.
Zingg George A. Halko
